EXHIBIT 10.2

 

[img1.jpg] 

 

AMENDED AND RESTATED
PROMISSORY NOTE

 

Dated: August 27, 2014

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
DubLi, Inc., a Nevada corporation (the "Maker"), hereby unconditionally promises
to pay to the order of Michael B. Hansen or his assigns (the "Payee", and
together with the Maker, the "Parties"), the aggregate of such amounts the Payee
has disbursed to the Maker pursuant to Section 2.2 (the "Loan"), together with
all accrued interest thereon, as provided in this Amended and Restated
Promissory Note (the "Amended Note"). This Amended Note amends, restates and
replaces in its entirety that certain Promissory Note dated August 11, 2014.

 

SECTION 1.

Definitions.

 

Capitalized terms used herein shall have the meanings set forth in this Section
1.

 

"Advance" means each disbursement made by the Payee to the Maker pursuant to
Section 2.2.

 

"Applicable Rate" means the rate equal to six Percent (6%). "Maker" has the
meaning set forth in the introductory paragraph.

 

"Borrowing Notice" has the meaning set forth in Section 2.2.

 

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

"Commitment Period" means the period from the date hereof to the Maturity Date.

 

"Default" means any of the events specified in Section 8 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8 would, unless cured or waived, become an Event of Default.

 

"Default Rate" means, at any time, the maximum rate of interest that may be
contracted for under applicable Law, inclusive of any fees, costs or other
charges required to be included in the calculation of interest by applicable
Law.

 

"Event of Default" has the meaning set forth in Section 8.

 



1

 

 

[img1.jpg]

 

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

"Interest Payment Date" means the first day of each calendar quarter commencing
on January 1, 2015.

 

"Law" as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

"Loan" has the meaning set forth in the introductory paragraph.

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Maker; (b) the validity or
enforceability of the Amended Note; (c) the rights or remedies of the Payee
hereunder; or (d) the Maker's ability to perform any of its material payment
obligations hereunder.

 

"Maturity Date" means the earlier of (a) December 31, 2015 and (b) the date on
which all amounts under this Amended Note shall become due and payable pursuant
to Section 9.

 

"Amended Note" has the meaning set forth in the introductory paragraph. "Payee"
has the meaning set forth in the introductory paragraph.

 

"Order" as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

 

"Parties" has the meaning set forth in the introductory paragraph.

 

"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.



 

2

 

 

[img1.jpg] 

 

SECTION 2.

Loan Disbursement Mechanics.

 

2.1 Commitment. Subject to Section 2.2, the Payee shall make available to the
Maker one or more Advances during the Commitment Period in an aggregate amount
not to exceed five million and 00/100 Dollars ($5,000,000.00).

 

2.2 Advances. As a condition to the disbursement of any Advance, the Maker
shall, at least ten Business Days prior to the requested disbursement date,
deliver to the Payee a written notice (the "Borrowing Notice") setting out (a)
that no Default has occurred and is continuing; (b) the amount of the Advance;
and (c) the date on which the Advance is to be disbursed. Each Borrowing Notice
shall be deemed to repeat the Maker's representations and warranties in Section
6 hereof as of the date of such Borrowing Notice. Upon receipt of the Borrowing
Notice, the Payee shall make available to the Maker on the disbursement date the
amount set out in the notice in immediately available funds.

 

SECTION 3.

Final Payment Date; Optional Prepayments.

 

3.1 Principal Payment Dates. Principal shall be due and payable as a balloon
payment on the Maturity Date.

 

3.2 Final Payment Date. The aggregate unpaid principal amount of the Loan, all
accrued and unpaid interest and all other amounts payable under this Amended
Note shall be due and payable on the Maturity Date.

 

3.3 Optional Prepayment. The Maker may prepay the Loan in whole or in part at
any time or from time to time without penalty or premium by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment.

 

SECTION 4.

Interest.

 

4.1 Interest Rate. Except as otherwise provided herein, the outstanding
principal amount of all Advances made hereunder shall bear interest at the
Applicable Rate from the date such Advance was made until the Loan is paid in
full, whether at stated maturity, upon acceleration, by prepayment or otherwise.

 

4.2 Interest Payment Dates. Interest shall be payable quarterly in arrears to
the Payee on each Interest Payment Date.

 

4.3 Default Interest, If any amount payable hereunder is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall bear interest at the
Default Rate from the date of such non-payment until such amount is paid in
full.

 



3

 

 

[img1.jpg] 

 

4.4 Computation of Interest. An computations of interest shall be made on the
basis of a year of 365 days, as the case may be, and the actual number of days
elapsed. Interest shall accrue on each Advance on the day on which such Advance
is made, and shall not accrue on any Advance for the day on which it is paid.

 

4.5 Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on any Advance shall exceed the maximum rate of interest
permitted to be charged by the Payee to the Maker under applicable Law, such
interest rate shall be reduced automatically to the maximum rate of interest
permitted to be charged under applicable Law and that portion of each sum
already paid attributable to that portion of such interest rate that exceeds the
maximum rate of interest permitted by applicable Law shall be deemed a voluntary
prepayment of principal.

 

SECTION 5.

Payment Mechanics.

 

5.1 Manner of Payments. All payments of interest and principal shall be made in
lawful money of the United States of America no later than 5:00 PM (Eastern
Time) on the date on which such payment is due by cashier's check, certified
check or by wire transfer of immediately available funds to the Payee's account
at a bank specified by the Payee in writing to the Maker from time to time.

 

5.2 Application of Payments. All payments made hereunder shall be applied first
to the payment of any fees or charges outstanding hereunder, second to accrued
interest, and third to the payment of the principal amount outstanding under the
Amended Note.

 

5.3 Business Day Convention. Whenever any payment to be made hereunder shall be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Amended Note.

 

5.4 Evidence of Debt. The Payee is authorized to record on the grid attached
hereto as Exhibit A (or another similar record maintained by Lender) each
Advance made to the Maker and each payment or prepayment thereof. The entries
made by the Payee shall, to the extent permitted by applicable Law, be prima
facie evidence of the existence and amounts of the obligations of the Maker
therein recorded; provided, however, that the failure of the Payee to record
such payments or prepayments, or any inaccuracy therein, shall not in any manner
affect the obligation of the Maker to repay (with applicable interest) the Loan
in accordance with the terms of this Amended Note.

  



4

 

 

[img1.jpg] 

 

5.5 Rescission of Payments. If at any time any payment made by the Maker under
this Amended Note is rescinded or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of the Maker or otherwise, the
Maker's obligation to make such payment shall be reinstated as though such
payment had not been made.

 

SECTION 6.

Representations and Warranties.

 

Each Maker hereby represents and warrants to the Payee on the date hereof as
follows:

 

6.1 Existence; Compliance With Laws. The Maker is (a) a corporation duly formed,
validly existing and in good standing under the laws of the state of its
jurisdiction of incorporation and has the requisite power and authority, and the
legal right, to own, lease and operate its properties and assets and to conduct
its business as it is now being conducted and (b) in compliance with all Laws
and Orders except to the extent that the failure to comply therewith would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.2 Power and Authority. The Maker has the power and authority, and the legal
right, to execute and deliver this Amended Note and to perform its obligations
hereunder.

 

6.3 Authorization; Execution and Delivery. The execution and delivery of this
Amended Note by the Maker and the performance of its obligations hereunder have
been duly authorized by all necessary corporate action in accordance with all
applicable Laws. The Maker has duly executed and delivered this Amended Note.

 

6.4 No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any Governmental Authority or any other Person
is required in order for the Maker to execute, deliver, or perform any of its
obligations under this Amended Note.

 

6.5 No Violations. The execution and delivery of this Amended Note and the
consummation by the Maker of the transactions contemplated hereby do not and
will not (a) violate any provision of the Maker's organizational documents; (b)
violate any Law or Order applicable to the Maker or by which any of its
properties or assets may be bound; or (c) constitute a default under any
material agreement or contract by which the Maker may be bound.

 

6.6 Enforceability. Each of the Amended Note is a valid, legal and binding
obligation of the Maker, enforceable against the Maker in accordance with its
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

6.7 No Litigation. No action, suit, litigation, investigation or proceeding of,
or before, any arbitrator or Governmental Authority is pending or, to the
knowledge of the Maker, threatened by or against the Maker or any of its
property or assets (a) with respect to the Amended Note or any of the
transactions contemplated hereby or (b) that would be expected to materially
adversely affect the Maker's financial condition or the ability of the Maker to
perform its obligations under the Amended Note.

 



5

 

 

[img1.jpg] 

 

SECTION 7.

Affirmative Covenants.

 

Until all amounts outstanding in this Amended Note have been paid in full, the
Maker shall:

 

7.1 Maintenance of Existence. (a) Preserve, renew and maintain in full force and
effect its corporate existence and (b) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

7.2 Compliance. Comply with (a) all of the terms and provisions of its
organizational documents; (b) its obligations under its material contracts and
agreements; and (c) all Laws and Orders applicable to it and its business,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

7.3 Payment Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.

 

7.4 Notice of Events of Default. As soon as possible and in any event within two
(2) Business Days after it becomes aware that a Default or an Event of Default
has occurred, notify the Payee in writing of the nature and extent of such
Default or Event of Default and the action, if any, it has taken or proposes to
take with respect to such Default or Event of Default.

 

7.5 Further Assurances. Upon the request of the Payee, promptly execute and
deliver such further instruments and do or cause to be done such further acts as
may be necessary or advisable to carry out the intent and purposes of this
Amended Note.

 



6

 

 

[img1.jpg] 

 

SECTION 8.

Events of Default.

 

The occurrence and continuance of any of the following shall constitute an Event
of Default hereunder:

 

8.1 Failure to Pay. The Maker fails to pay (a) any principal amount of the Loan
when due or (b) interest or any other amount owed hereunder when due and such
failure continues for five days after written notice to the Maker.

 

8.2 Breach of Representations and Warranties. Any representation or warranty
made or deemed made by the Maker to the Payee herein is incorrect in any
material respect on the date as of which such representation or warranty was
made or deemed made.

 

8.3 Breach of Covenants. The Maker fails to observe or perform (a) any covenant,
condition or agreement contained in Section 7.4 or (b) any other material
covenant, obligation, condition or agreement contained in this Amended Note
other than those specified in clause (a) and Section 8.1 and such failure
continues for 30 days after written notice to the Maker.

 

8.4 Bankruptcy.

 

(a) The Maker commences any case, proceeding or other action (i) under any
existing or future Law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Maker
makes a general assignment for the benefit of its creditors;

 

(b) there is commenced against the Maker any case, proceeding or other action of
a nature referred to in Section 8.4(a) above which (i) results in the entry of
an order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 60 days;

 

(c) there is commenced against the Maker any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 60 days from the entry thereof;

 

(d) the Maker takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in Section 8.4(a),
Section 8.4(b) or Section 8.4(c) above; or

 

(e) the Maker is generally not, or shall be unable to, or admits in writing its
inability to, pay its debts as they become due at any time following the date
hereof.

 



7

 

 

[img1.jpg] 

 

8.5 Judgments. One or more judgments or decrees shall be entered against the
Maker and all of such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 90 days from the entry
thereof.

 

SECTION 9.

Remedies.

 

Upon the occurrence of any Event of Default and at any time thereafter during
the continuance of such Event of Default, the Payee may at its option, by
written notice to the Maker (a) terminate its commitment to make any Advances
hereunder; (b) declare the entire principal amount of this Amended Note,
together with all accrued interest thereon and all other amounts payable
hereunder, immediately due and payable; and/or (c) exercise any or all of its
rights, powers or remedies under applicable Law; provided, however that, if an
Event of Default described in Section 8.4 shall occur, the principal of and
accrued interest on the Loan shall become immediately due and payable without
any notice, declaration or other act on the part of the Payee.

 

SECTION 10.

Miscellaneous.

 

10.1 Notices.

 

(a) All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:

 

(i) If to the Maker, to the address set forth on the signature page hereof.

 

(ii) If to the Payee, to the address set forth on the signature page hereof:

 

(b) Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile during the recipient's normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient's business on the next
business day); and (iii) sent by e-mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment).

 

10.2 Governing Law. This Amended Note and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amended Note and the transactions contemplated hereby
shall be governed by the laws of the State of Florida, without regard to the
choice of laws principals thereof.

 



8

 

 

[img1.jpg] 

 

10.3 Submission to Jurisdiction.

 

(a) Each of the Maker and the Payee hereby irrevocably and unconditionally (i)
agrees that any legal action, suit or proceeding arising out of or relating to
this Amended Note may be brought in the courts of the State of Florida or of the
United States of America for the Southern District of Florida; (ii) submits to
the jurisdiction of any such court in any such action, suit or proceeding; and
(iii) waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it or he is
not subject personally to the jurisdiction of the above-named courts, that its
or his property is exempt or immune from attachment or execution, or that this
Amended Note or the subject matter hereof may not be enforced in or by such
court. Final judgment against either of the Parties in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment.

 

(b) Nothing in this Section 10.3 shall affect the right of the Payee to (i)
commence legal proceedings or otherwise sue the Maker in any other court having
jurisdiction over the Maker or (ii) serve process upon the Maker in any manner
authorized by the laws of any such jurisdiction.

 

10.4 Venue. Each of the Maker and the Payee irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Amended Note in any court referred to in
Section 10.3 and the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

10.5 Waiver of Jury Trial. EACH OF THE MAKER AND THE PAYEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO
THIS AMENDED NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY.

 

10.6 Counterparts; Integration; Effectiveness. This Amended Note and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but all taken together
shall constitute a single contract. This Amended Note constitutes the entire
contract between the Parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, oral or written, with
respect thereto. Delivery of an executed counterpart of a signature page to this
Amended Note by facsimile or in electronic (i.e., "pdf' or "tif') format shall
be effective as delivery of a manually executed counterpart of this Amended
Note.

 



9

 

 

[img1.jpg] 

 

10.7 Successors and Assigns. This Amended Note may be assigned or transferred by
the Payee to any Person. The Maker may not assign or transfer this Amended Note
or any of its rights hereunder without the prior written consent of the Payee.
This Amended Note shall inure to the benefit of, and be binding upon, the
Parties and their permitted assigns.

 

10.8 Waiver of Notice. The Maker hereby waives demand for payment, presentment
for payment, protest, notice of payment, notice of dishonor, notice of
nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.

 

10.9 Interpretation. For purposes of this Amended Note (a) the words "include,"
"includes" and "including" shall be deemed to be followed by the words "without
limitation"; (b) the word "or" is not exclusive; and (c) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Amended Note as a
whole. The definitions given for any defined terms in this Amended Note shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. Unless the context otherwise requires,
references herein: (x) to Schedules, Exhibits and Sections mean the Schedules,
Exhibits and Sections of this Amended Note; (y) to an agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Amended Note shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

 

10.10 Amendments and Waivers. No term of this Amended Note may be waived,
modified or amended except by an instrument in writing signed by both of the
parties hereto. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.

 

10.11 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 



10

 

 

[img1.jpg] 

 

10.12 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Payee, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.13 Electronic Execution. The words "execution," "signed," "signature," and
words of similar import in the Amended Note shall be deemed to include
electronic or digital signatures or the keeping of records in electronic form,
each of which shall be of the same effect, validity and enforceability as
manually executed signatures or a paper-based recordkeeping system, as the case
may be, to the extent and as provided for under applicable law, including the
Electronic Signatures in Global and National Commerce Act of 2000 (15 USC § 7001
et seq.) or any state laws based on the Uniform Electronic Transactions Act.

 

10.14 Severability. If any term or provision of this Amended Note is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Amended
Note or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, this Amended Note shall be deemed
automatically amended so as to effect the original intent of the parties as
closely as possible in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

{signature page follows}

 



11

 

 



[img1.jpg] 

 

IN WITNESS WHEREOF, the Maker has executed this Amended Note as of the date
first set forth above.

 





MAKER:               DubLi, Inc.   Address for Notice:           By: /s/ Eric
Nelson             Name:  

Eric Nelson

          Title:

Chief Financial Officer

  Telephone:                 Facsimile:                 E-mail:

 



By acceptance of this Amended Note, the Payee acknowledges and agrees to be
bound by the provisions of Section 2.2. and Section 10.    Address for Notice:  
     

Michael B. Hansen

                    /s/ Michael B. Hansen   Telephone:   Michael B. Hansen      
    Facsimile:               E-mail:  





 



12

 





EXHIBIT A

 

ADVANCES AND PAYMENTS ON THE LOAN

 

Date of Advance or Payment: Amount of
Advance: Amount of Principal Paid: Unpaid Principal
Amount of
Amended Note as
of Date of Advance
or Payment: Name of Person
Making the
Notation: 08/21/2014 $1,500,000 N/A $1,500,000 Michael B. Hansen                
                                                                               
   

 

 

13

 

 